Exhibit 10.2

 

CONTRIBUTION AGREEMENT TERMINATION AGREEMENT

 

This CONTRIBUTION AGREEMENT TERMINATION AGREEMENT (this “Agreement”), dated as
of March 31, 2017, is by and among Lightstone SLP III LLC, a Delaware limited
liability company (the “SLP”), Lightstone Value Plus REIT III LP a Delaware
Limited Partnership (the “OP” and together with the SLP, the “Parties” and
individually, a “Party”).

WITNESSETH:

WHEREAS, each of the Parties is a party to that certain Contribution Agreement,
dated December 29, 2015 (the “Contribution Agreement”);

 

WHEREAS, Section 2 of the Contribution Agreement provides that the Contribution
Agreement may be terminated by written consent of the parties thereto;

 

WHEREAS, the Parties wish to terminate the Contribution Agreement;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

1.Termination of the Contribution Loan Agreement. Each of the SLP and the OP,
hereby agree and acknowledge that, notwithstanding any term of the Contribution
Agreement, as of March 31, 2017 (the “Effective Date”), the Contribution
Agreement will be irrevocably and unconditionally terminated (requiring no
further action on the part of the parties thereto), and that each shall have no
further liability or obligation under the Contribution Agreement, in law or in
equity, to the other, regardless of when any such liability or obligation arises
or becomes known.

 

2.Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each one of which shall be deemed
an original and all of which together shall constitute one and the same
Agreement.

 

3.Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with, the Law of the State of New York, not
taking into account any rules of conflicts of laws that would cause the
application of the laws of any other jurisdiction.

 

4.Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

5.Further Assurances. Each Party shall execute and deliver such additional
documents as may be reasonably requested by any other Party to consummate the
transactions contemplated by this Agreement.

 

6.Parties in Interest. Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person not a party to this
Agreement.

 

7.Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the Parties in respect of the subject matter hereof and
thereof and supersedes all prior and contemporaneous arrangements, agreements
and understandings, both oral and written, whether in term sheets, presentations
or otherwise among the Parties, or between any of them, with respect to the
subject matter hereof and thereof.

 



   

 

 

8.Headings. The headings and captions herein are inserted for convenience of
reference only and are not intended to govern, limit or aid in the construction
of any term or provision hereof.

 

[Remainder of page intentionally left blank]

 

 



 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

Lightstone SLP III LLC

 

By:     /s/ David Lichtenstein Name: David Lichtenstein Title: Manager

 

Lightstone Value Plus REIT III LP By:     /s/ David Lichtenstein Name: David
Lichtenstein Title: Chief Executive Officer



 

 



 3 

